Name: Commission Regulation (EEC) No 1291/82 of 26 May 1982 fixing the final level of the additional aid for dried fodder set provisionally since 1 December 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 82 Official Journal of the European Communities No L 149/ 19 COMMISSION REGULATION (EEC) No 1291/82 of 26 May 1982 fixing the final level of the additional aid for dried fodder set provisionally since 1 December 1981 and the guide price for dried fodder for the 1982/83 marketing year ; whereas, following this fixing, it has become apparent that the amounts of aid fixed provisi ­ onally should be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1782/81 (2), and in particular Article 5 (3) thereof, Whereas, in Regulations (EEC) No 3417/81 of 30 November 1981 (3), (EEC) No 3777/81 of 30 December 1981 (4), (EEC) No 223/82 of 29 January 1982 0, (EEC) No 465/82 of 26 February 1982 (6), (EEC) No 760/82 of 31 March 1982 Q, and (EEC) No 1019/82 of 30 April 1982 (8), the Commission fixed provisionally the amount of aid in the case of advance fixing for dried fodder ; whereas this provisional fixing was made necessary by the absence of the Regulation fixing the guide price for dried fodder valid for the 1982/83 marketing year ; Whereas, by Regulation (EEC) No 1194/82 of 18 May 1982 (9), the Council fixed the flat-rate production aid The amount of aid in the case of advance fixing for dried fodder listed in the Annexes to Regulations (EEC) No 3417/81 , (EEC) No 3777/81 , (EEC) No 223/82, (EEC) No 465/82, (EEC) No 760/82 and (EEC) No 1019/82 shall , as from the date of entry into force of each of those Regulations, be fixed finally at the amounts listed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978, p . 1 . (2) OJ No L 176, 1 . 7. 1981 , p . 9 . (3) OJ No L 345, 1 . 12. 1981 , p . 36 . (4) OJ No L 377, 31 . 12. 1981 , p. 24. 0 OJ No L 22, 30 . 1 . 1982, p . 38 . (6) OJ No L 56, 27 . 2. 1982, p . 36 . P) OJ No L 86, 1 . 4. 1982, p. 66. (8) OJ No L 118 , 1 . 5 . 1982, p . 46 . ( ») OJ No L 140, 20 . 5 . 1982, p. 20 . No L 149/20 Official Journal of the European Communities 28 . 5 . 82 ANNEX to the Commission Regulation of 26 May 1982 fixing the final level of the rate of the addi ­ tional aid for dried fodder set provisionally since 1 December 1981 I. Additional aid applicable from 1 December 1981 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 8-132 2-412 4-574 1-356 Additional aid in case of advance fixing for the month of : (ECU/tonne) January 1982 6-053 0-333 3-404 0-186 February 1982 5-467 0 3-075 0 March 1982 2-721 0 1-530 0 April 1982 24-131 18-021 12-066 9-011 May 1982 0 0 0 0 June 1982 0 0 0 0 July 1982 0 0 0 0 August 1982 0 0 0 0 September 1982 0 0 0 0 October 1982 0 0 0 0 II . Additional aid applicable from 1 January 1982 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 3-633 0 2-043 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) February 1982 3-052 0 1-716 0 March 1982 0-231 0 0-130 0 April 1982 21-019 14-909 10-510 7-455 May 1982 0 0 0 0 June 1982 0 0 0 0 July 1982 0 0 0 0 August 1982 0 0 0 0 September 1982 0 0 0 0 October 1982 0 0 0 0 28 . 5 . 82 Official Journal of the European Communities No L 149/21 III . Additional aid applicable from 1 February 1982 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 0-316 0 0-178 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) March 1982 0-218 0 0-123 0 April 1982 16-316 10-206 8-158 5-103 May 1982 0 0 0 0 June 1982 0 0 0 0 July 1982 0 0 0 0 August 1982 0 0 0 0 September 1982 0 0 0 0 October 1982 0 0 0 0 IV. Additional aid applicable from 1 March 1982 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 0-672 0 0-378 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) April 1982 21-570 15-460 10-785 7-730 May 1982 25-226 19-116 12-613 9-558 June 1982 27-800 21-690 13-900 10-845 July 1982 27-800 21-690 13-900 10-845 August 1982 27-800 21-690 13-900 10-845 September 1982 27-800 21-690 13-900 10-845 October 1982 27-800 21-690 13-900 10-845 November 1982 27-494 21-384 13-747 10-692 December 1982 27-494 21-384 13-747 10-692 January 1983 27-494 21-384 13-747 10-692 February 1983 27-494 21-384 13-747 10-692 March 1983 27-494 21-384 13-747 10-692 No L 149/22 28 . 5. 82Official Journal of the European Communities V. Additional aid applicable from 1 April 1982 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 25-525 19-415 12-763 9-708 * Additional aid in case of advance fixing for the month of : (ECU/tonne) May 1982 June 1982 July 1982 August 1982 September 1982 October 1982 November 1982 December 1982 January 1983 February 1983 March 1983 29-215 32-504 32-504 34-118 34-118 33-994 33-994 33-994 33-994 33-994 33-994 23-105 26-394 26-394 28-008 28-008 27-884 27-884 27-884 27-884 27-884 27-884 14-608 16-252 16-252 17-059 17-059 16-997 16-997 16-997 16-997 16-997 16-997 11-553 13-197 13-197 14-004 14-004 13-942 13-942 13-942 13-942 13-942 13-942 VI. Additional aid applicable from 1 May 1982 to dried fodder (.ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 26-922 20-812 13-461 10-406 Additional aid in case of advance fixing for the month of : (ECU/ton) June 1982 July 1982 August 1982 September 1982 October 1982 November 1982 December 1982 January 1983 February 1983 March 1983 29-145 29-400 29-400 29-400 29-400 29-400 29-400 29-400 29-400 29-400 23-035 23-290 23-290 23-290 23-290 23-290 23-290 23-290 23-290 23-290 14-573 14-700 14-700 14-700 14-700 14-700 14-700 14-700 14-700 14-700 11-518 11-645 11-645 11-645 11-645 11-645 11-645 11-645 11-645 11-645